DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 4.5.21. In view of this communication, claims 1-29 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests “Configuration for a stepped stator having direct and quadrature axis windings”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 (Line 5) recites “first diameter” and “second diameter” for the stator. There are no element referrals in the specification for  “first diameter” and “second diameter”. All claim elements must be simply and clearly shown in the drawing or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 recites the limitations “ a first diameter for the stator and a second diameter for the stator, the first diameter being greater than the second diameter, where zones of the stator at the first diameter hold direct-axis (D-axis) windings and where zones of the stator at the second diameter hold quadrature axis (Q-axis) windings, and where an airgap between the rotor and the Q-axis windings is greater than an airgap between the rotor and the D-axis windings”. Examiner is interpreting (see Drawing objection)   “first diameter” as Fig 1, Ds1 and “second diameter” as Fig 1, Ds2.  Ds1 is greater than Ds2 which is shown in Fig 1. However, as per claim 1, “first diameter” Ds1 has direct-axis windings and “second diameter” Ds2 has quadrature axis windings, and “where an airgap between the rotor and the Q-axis windings is greater than an airgap between the rotor and the D-axis windings”, which is conflicting as airgap between rotor and Q-axis (Ds2) winding as shown in Fig 1 is less than an airgap between the rotor and the D-axis windings. 
 To further prosecution,  examiner is interpreting claim 1 limitation as - the first diameter being lesser than the second diameter.
Claims 2-29 are rejected due to their dependency on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright et al (US 6066905 A), hereinafter referred to as Wright. 
Regarding Claim 1, Wright discloses a system comprising a dynamo-electric machine [Abstract], the dynamo-electric machine comprising: 
a rotor (Fig 1, 23 ) that is cylindrical and that is configured for rotation; and 
a stator (Fig 1, 27) that is arranged relative to the rotor, the stator having a stepped configuration (Fig 5, S) that defines a first diameter (Fig 5, D1) for the stator and a second diameter (Fig 5, D2) for the stator, the first diameter being lesser therefore airgap will be larger for quadrature winding 29 versus direct winding 41). This appears to be incorrect, as D2 does not have Q-axis winding. You may have to find a better reference.

    PNG
    media_image1.png
    834
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    526
    585
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Kuznetsov (US 20130285491 A1).
Regarding Claim 3 , Wright discloses the system of claim 1. Wright does not  explicitly disclose  an inertial energy storage device to power the D-axis windings to enable the rotation when the rotor is disconnected from an external supply of power.
Kuznetsov discloses an inertial energy storage device to power the D-axis windings to enable the rotation when the rotor is disconnected from an external supply of power. (Para 0052 discloses inertial energy storage device 702 with flywheel 716 which provides real power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the system of Wright modified by the inertial energy storage device of Kuznetsov in order to store energy and release it as needed [Kuznetsov,Para 0002].
Allowable Subject Matter
Claims 2, 4-29 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2, 4, 11, 12, 18-23, 25-29 are allowable (subject to overcoming 112(b) rejection and specification and drawing objections) because neither Wright nor Wright in view of Kuznetsov disclose all of the limitations of aforementioned claims. Specifically, neither Wright nor Wright in view of Kuznetsov disclose the limitation “D-axis windings that boosts the energy output by the Q-axis windings” which is recited in claim 4, 11, 12, 18-23, 29. Claims 25-28 have limitations specifically “..polyphase input produces negative sequence primary current in the D-axis windings” , “Q-axis windings are configured to output energy a load, the load comprising a pulse forming network and a radar system” which are not disclosed by prior art mentioned above. 
Claims 5-10 are allowable as they are dependent on claim 4.
Claims 13-17 are allowable as they are dependent on claim 12.
Claim 24 is allowable as it is dependent on claim 23.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2834                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832